*630The opinion of the court was delivered by
McEnery, J.
The City Council of New Orleans, on the 11th of December, 1889, adopted Ordinance No. 8414, amending Ordinance No. 8175, changing the limits prescribed in said ordinance for the location of dairies, and all dairy proprietors located within the former limits were required to move within one year from the same.
The plaintiff is the proprietress of a dairy establishment located within the prohibited limits, and has been established there in her-business for many years.
She owns seventeen cows, two horses, a milk cart, two feed carts,, all worth $700; a stable worth $600, and real estate on which the. dairy is located, worth $4000.
She has been notified to move.
She brought suit against the Oity of New Orleans, to have said ordinance annulled, and prayed for an injunction restraining the authorities of the City of New Orleans from interfering with her occupation of dairyman.
A preliminary injunction issued.
She alleges that the ordinance is unconstitutional, null and void,, and, relying upon the value of the property stated in her petition,, which she employs in her business, she sought the jurisdiction of the-Civil District Court.
An exception to the jurisdiction of the Civil District Court was filed by the city, which was maintained, and from which judgment the plaintiff has appealed.
The ordinance was enacted in pursuance of the police power-vested in the city, whether rightfully or wrongfully is not to be determined in this suit. It was a police regulation, in the interest of public health, with a penalty for its violation. The pecuniary loss, in the enforcement of the ordinance can not, therefore, be considered in determining the question of jurisdiction. The enforcement of the ordinance, vested by the Constitution and law of the State upon the Recorder’s Court of the city of New Orleans. If the ordinance is, unconstitutional, as alleged, the plaintiff can suffer no injury, as she has her remedy, and can urge her defence in the Recorder’s Court.. Failing there, she has her remedy by appeal to this court. Art. 81 of the Constitution.
*631The courts of this State have no power to issue an injunction to prevent a municipal corporation from enforcing, by authorized judicial process, its police ordinances, penal in their nature, enacted for the preservation of the public health, on a doubtful and vague charge of unconstitutionality.
Judgment affirmed.